Case 2:21-cv-00563-JCC Document 36-2 Filed 06/23/21 Page 1 of 3




            EXHIBIT B
3/3/2021                Case 2:21-cv-00563-JCC Document 36-2
                                                        PurchaseFiled 06/23/21 Page 2 of 3



     Payment Info           Review + Purchase




                                                                                            PURCHASING ON STEAM
                          Cattails - Become a Cat!                                  $3.74

                                                                                            When you submit your payment information
                                                                                            your data is protected by Secure Socket Layer
                                                                                            (SSL) technology certiﬁed by a digital
   Subtotal:                                                                        $3.74   certiﬁcate.
   Tax (WA):                                                                        $0.39   Once you've completed this transaction, you'll
                                                                                            receive an email message conﬁrming receipt
   Total:                                                                           $4.13   of your purchase.



   Earn Steam Points for this purchase                                               413


   Payment method:      Redacted (Change)
   Gift options:         None; this purchase is for your own account.

   Billing Address:

                        Redacted
   Phone:

   Steam account:        colvinvalve


      I agree to the terms of the Steam Subscriber Agreement (last updated Aug 28, 2020.)



                                                                             Purchase




Conﬁrmation will be emailed to your address at gmail.com




https://store.steampowered.com/checkout/?purchasetype=self&snr=1_8_4__503                                                                    1/1
01012324                                              56789Filed 06/23/21 Page 3 of 3
                      Case 2:21-cv-00563-JCC Document 36-2




                                                                                    TUV3WXY`ab ca YdeXf
                                                                                    ghF5H4IPIE8A@H4I7i9H8F5@A5p4789@A45
                                                                                    H4I7G9@9APi74@FS@FGEHYFSI7FY4SqF@r9HF7
                                                                                    sYYrt@FSh54D4QHSF7@A6FGEH9GAQA@9D
                       39@@9ADPopFS48F939@q                                 klRmn   SF7@A6S9@FR
                                                                                    c5SFH4IuvFS48iDF@FG@hAP@795P9S@A45wH4IuDD
                                                                                    7FSFAvF95F89AD8FPP9QFS45678A5Q7FSFAi@
                                                                                    4pH4I7iI7Sh9PFR
   YIE@4@9Dr                                                                klRmn
   d9ssgXtr                                                                 kjRlt
   d4@9Dr                                                                   knRul



   T9H8F5@8F@h4Gr vAP9F5GA5QA5wmwns3h95QFt
   bAp@4i@A45Pr    a45Fx@hAPiI7Sh9PFAPp47H4I74C59SS4I5@R
   pADDA5QXGG7FPPr b9vA5Yq4q
                   nhwweRr9qFY98898APhYh47Fr95FYe
                   Y98898APhwgX
                   UY
   Th45Fr          hjyoytyollwt
   Y@F989SS4I5@r S4DvA5v9DvF
     `9Q7FF@4@hF@F78P4p@hFY@F98YIEPS7AEF7XQ7FF8F5@sD9P@IiG9@FGXIQhiw
                                                                  iwhjhjRt




3456789@A45CADDEFF89ADFG@4H4I79GG7FPP9@Q89ADRS48




91177 81898!61"6789#$%&'(7$4)0)1))230                                                  414
